In a medical malpractice action, plaintiffs appeal (1) from an order of the Supreme Court, Queens County (Lerner, J.), dated January 25, 1980, which granted defendants’ cross motions to dismiss the complaint as barred by the Statute of Limitations, and denied plaintiffs’ motion to strike defendants’ affirmative defense, and (2) as limited by their brief, from so much of an order of the same court dated October 19, 1980, as, upon granting reargument, adhered to its original determination. Appeal from the order dated January 25,1980 dismissed, without costs or disbursements. Said order was superseded by the order granting reargument. Order dated October 19, 1980 reversed insofar as appealed from, without costs or disbursements, the second and third decretal paragraphs of the order dated January 25, 1980 are deleted and defendants’ cross motions are denied. The papers submitted present issues of fact as to (1) the duration of plaintiff Lander Grant’s continuous treatment by defendant Sersanti, (2) the time when the prosthetic screw broke, and (3) the time when plaintiff Lander Grant discovered, or should have discovered that the screw had broken. In light of our holding in Murphy v St. Charles Hasp. (35 AD2d 64), the plaintiffs’ motion and the defendants’ cross motions should have been denied. Hopkins, J. P., Rabin, Cohalan and O’Connor, JJ., concur.